NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2346-14T4

NEW JERSEY TURNPIKE
AUTHORITY,

        Plaintiff-Appellant,

v.

MILFORD REALTY ASSOCIATES, LLC,

        Defendant-Respondent.

and

WACHOVIA BANK, NA, COLONIAL PIPELINE
COMPANY, EAST WINDSOR UTILITIES
AUTHORITY, PUBLIC SERVICE ELECTRIC &
GAS COMPANY, JOSEPH YELENCSIC, MARY E.
GERTZEL, ALSAN, INC., SANDFORD
NACHT, ALVIN GORDON, SNAG-EAST
WINDSOR, LLC; WOODMONT BUILDERS
AT EAST WINDSOR, LLC and EAST
WINDSOR BUSINESS PARK,

     Defendants.
_______________________________

              Argued December 5, 2016 – Decided August 24, 2017

              Before Judges Sabatino, Nugent and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Docket No. L-
              1274-09.
         Louis N. Rainone argued the cause for
         appellant (De Cotiis FitzPatrick Cole & Giblin
         LLP, attorneys; Mr. Rainone, of counsel;
         Michael J. Ash, on the brief).

         Thomas M. Olson argued the cause for
         respondent (McKirdy & Riskin, PA, attorneys;
         Edward D. McKirdy, Mr. Olson, and L. Jeffrey
         Lewis, of counsel; Mr. Olson on the brief).

PER CURIAM

    The parties having submitted the matters in dispute to the

Civil Appeals Settlement Program following oral argument, and

having recently reported that all issues in dispute have been

settled, this appeal is hereby dismissed, with prejudice and

without costs.




                               2                          A-2346-14T4